Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change May 11, 2010 3. News Release May 11, 2010 - Vancouver, Canada 4. Summary of Material Change 5. Cardiome Pharma Corp. today reported financial results for the first quarter ended March 31, 2010. Amounts, unless specified otherwise, are expressed in U.S. dollars and in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP). 6. Full Description of Material Change See attached press release 7. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 8. Omitted Information Not Applicable. 9. Executive Officer Name: Title: Phone No.: Curtis Sikorsky Chief Financial Officer 604-677-6905 Date of Report May 14, 2010 Per: “Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer Schedule A 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME REPORTS FIRST QUARTER RESULTS Vancouver, Canada, May 11, 2010 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today reported financial results for the first quarter ended March 31, 2010.Amounts, unless specified otherwise, are expressed in U.S. dollars and in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP). Summary Results We recorded net income of $15.5 million ($0.26 per common share) for the three months ended March 31, 2010 (Q1-2010), compared to a net loss of $9.2 million ($0.14 per common share) for the three months ended March 31, 2009 (Q1-2009).The net income for the current quarter was largely due to revenue recognized from the payments from Merck pursuant to the collaboration and licence agreement and decreased research and development expenditures. Total revenue for Q1-2010 was $23.0 million, an increase of $22.8 million from $0.2 million in Q1-2009. Research and development expenditures were $3.8 million for Q1-2010 compared to $6.2 million for Q1-2009.General and administration expenditures for Q1-2010 were $3.4 million compared to $3.3 million for Q1-2009.Other expenses for Q1-2010 were $0.2 million compared to other income of $0.3 million for Q1-2009. Stock-based compensation, a non-cash item included in operating expenses, increased to $0.8 million for Q1-2010, as compared to $0.3 million for Q1-2009. Liquidity and Outstanding Share Capital At March 31, 2010, the Company had cash and cash equivalents of $63.5 million.As of May 11, 2010, the Company had 60,636,438 common shares issued and outstanding and 6,218,052 common shares issuable upon the exercise of outstanding stock options at a weighted-average exercise price of CAD $7.49 per share. Adoption of U.S. GAAP The Company has adopted U.S. GAAP as its basis of financial reporting commencing January 1, 2010 on a retrospective basis, and comparative financial information has been recast to reflect the Company's results as if they had been historically reported in accordance with U.S. GAAP.These adjustments resulted in an increase in deficit of $13.7 million, a decrease in intangible assets of $13.9 million, an increase in common share capital of $0.4 million, and an increase in additional paid-in capital of $0.1 million, at January 1, 2010. The functional currency of each of the Company’s operations changed to U.S. dollars from Canadian dollars on January 1, 2010 based on management’s analysis of the primary economic environment in which the Company and its wholly owned subsidiaries operate. The change in functional currency is accounted for prospectively from January 1, 2010 and prior year financial statements have not been restated for the change in functional currency. The Company has also adopted the U.S. dollar as its reporting currency effective January 1, 2010 to better reflect its business and to improve comparability of its financial information with other publicly traded businesses in the life sciences industry. Prior year financial statements and all comparative financial information contained herein have been recast to reflect the Company’s results as if they had been historically reported in U.S. dollars. All revenues, expenses and cash flows for each period were translated into the reporting currency using average rates for the period, or the rates in effect at the date of the transaction for significant transactions. Assets and liabilities were translated using the exchange rate at the end of the period and shareholders’ equity was translated at historical rates. The resulting translation adjustment is recorded as cumulative translation adjustment (CTA) in accumulated other comprehensive income. The cumulative impact of the change in reporting currency was to increase accumulated other comprehensive income by $18.2 million as at December 31, 2009. Conference Call Cardiome will hold a teleconference and webcast on Wednesday, May 12, 2010 at 9:00am Eastern (6:00am Pacific).To access the conference call, please dial 416-695-7806 or 888-789-9572 and reference conference 1276021.There will be a separate dial-in line for analysts on which we will respond to questions at the end of the call.The webcast can be accessed through Cardiome’s website at www.cardiome.com. Webcast and telephone replays of the conference call will be available approximately two hours after the completion of the call through June 12, 2010.Please dial 416-695-5800 or 800-408-3053 and enter code 2203856# to access the replay. About Cardiome Pharma Corp. Cardiome Pharma Corp. is a product-focused drug development company dedicated to the advancement and commercialization of novel treatments for disorders of the heart and circulatory system.Cardiome is traded on the NASDAQ Global Market (CRME) and the Toronto Stock Exchange (COM).For more information, please visit our web site at www.cardiome.com. For Further Information: Cardiome Investor Relations (604) 676-6993 or Toll Free: 1-800-330-9928 Email: ir@cardiome.com Forward-Looking Statement Disclaimer Certain statements in this press release contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or forward-looking information under applicable Canadian securities legislation that may not be based on historical fact, including without limitation statements containing the words “believe”, “may”, “plan”, “will”, “estimate”, “continue”, “anticipate”, “intend”, “expect” and similar expressions.Such forward-looking statements or information involve known and unknown risks, uncertainties and other factors that may cause our actual results, events or developments, or industry results, to be materially different from any future results, events or developments expressed or implied by such forward-looking statements or information.Such factors include, among others, our stage of development, lack of product revenues, additional capital requirements, risk associated with the completion of clinical trials and obtaining regulatory approval to market our products, the ability to protect our intellectual property, dependence on collaborative partners and the prospects for negotiating additional corporate collaborations or licensing arrangements and their timing.Specifically, certain risks and uncertainties that could cause such actual events or results expressed or implied by such forward-looking statements and information to differ materially from any future events or results expressed or implied by such statements and information include, but are not limited to, the risks and uncertainties that: we may not be able to successfully develop and obtain regulatory approval for vernakalant (iv) or vernakalant (oral) in the treatment of atrial fibrillation or any other current or future products in our targeted indications; our future operating results are uncertain and likely to fluctuate; we may not be able to raise additional capital; we may not be successful in establishing additional corporate collaborations or licensing arrangements; we may not be able to establish marketing and sales capabilities and the costs of launching our products may be greater than anticipated; we rely on third parties for the continued supply and manufacture of vernakalant (iv) and vernakalant (oral) and we have no experience in commercial manufacturing; we may face unknown risks related to intellectual property matters; we face increased competition from pharmaceutical and biotechnology companies; and other factors as described in detail in our filings with the Securities and Exchange Commission available at www.sec.gov and the Canadian securities regulatory authorities at www.sedar.com.Given these risks and uncertainties, you are cautioned not to place undue reliance on such forward-looking statements and information, which are qualified in their entirety by this cautionary statement.All forward-looking statements and information made herein are based on our current expectations and we undertake no obligation to revise or update such forward-looking statements and information to reflect subsequent events or circumstances, except as required by law.
